Title: From George Washington to Simeon DeWitt, 17 November 1783
From: Washington, George
To: DeWitt, Simeon


                  
                     Sir
                     West point 17 Nov. 1783
                  
                  I am favored with your Letter of yesterday.
                  The nature of your Office being such as that Congress may possably still have occasion for you, I cannot think myself at liberty to grant the Discharge you request—but circumstanced as you are, I would advise, that you make a final application to Congress to know if they are inclined to comply with your former application or if they have any further occasion for your Services. I am Sir Your most Obedt Servant
                  
               Go: Washington